DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-18 in the reply filed on 6/8/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “iron containing accelerator” is indefinite because it is not clear what it is accelerating, is it accelerating an etching process, an abrasion process or is it accelerating an unclaimed process. 
Claim 3 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the colloidal silica abrasive has a permanent positive charge of at least 10 mV” is indefinite because it not clear if the applicant is claiming an inherent surface charge associated with the free standing colloidal silica outside the slurry, if the applicant is claiming a potential, or if the applicant is claiming what is usually referred to, in the art of polishing, as the zeta potential defined only within the slurry containing the silica. In addition an electrical charge is measured in coulombs not volts. A potential is measured in Volts.
Claim 17 and all dependent claims 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a stabilizer” is indefinite because it is not clear what it is stabilizing, is it stabilizing an unclaimed process, or is it stabilizing an unclaimed material. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0251547 A1).
Park discloses a slurry for polishing tungsten and a method of polishing a substrate. The slurry according to an exemplary embodiment includes an abrasive configured to perform polishing and include particles having a positive zeta potential, a dispersant configure to disperse the abrasive, an oxidizer configured to oxidize a surface of the tungsten, a catalyst configured to promote oxidation of the tungsten, and a selectivity control agent configured to control a polishing selectivity and include an organic acid containing a carboxyl group. According to the slurry of the exemplary embodiment, a polishing selectivity between the tungsten and the insulation layer may be improved by suppressing a polishing rate of the insulation layer (abstract).
Park discloses [0038] In this case, the abrasive, the dispersant, the oxidizer, the catalyst, and the selectivity control agent may be contained in a solution. For example, the abrasive, the dispersant, the oxidizer, the catalyst, and the selectivity control agent are dispersed and distributed in water, particularly, pure water (distilled (DI) water). Also, a corrosion inhibitor may be further included to prevent the corrosion of the tungsten, and a pH adjuster may be further included to adjust the pH of the slurry. The slurry is in the form in which the abrasive is 
Park discloses [0039] The abrasive may include abrasive particles having a positive (+) zeta potential. For example, the abrasive particles may include zirconium oxide, i.e., zirconia (ZrO.sub.2) particles. The zirconia particles are in a crystalline phase and have a polyhedral shape with lattice planes. Colloidal silica mainly used as a typical abrasive is distributed with a size of approximately 40 nm to approximately 70 nm, and an average size is approximately 38.5 nm.
Park discloses [0042] The catalyst promotes the oxidation of the polishing target, e.g., tungsten. That is, since the catalyst is used, the oxidation of the surface of the tungsten is promoted, and, accordingly, the polishing rate may be increased. The catalyst causes a reaction known as "Fenton reaction" with the oxidizer, generates an OH radical, a strong oxidizer, by the Fenton reaction, and promotes the oxidation of the surface of the tungsten. Accordingly, the formation of the tungsten oxide layer is promoted to increase the polishing rate of the tungsten. A compound containing iron may be used as the catalyst. For example, the catalyst may include at least one selected from the group consisting of ammonium iron(III) sulfate, potassium ferrioxalate (K.sub.3Fe(C.sub.2O.sub.3).sub.3), EDTA-Fe--Na, potassium ferricyanide, iron(III) acetylacetonate, ammonium iron(III) citrate, ammonium iron(III) oxalate, iron(III) chloride, and iron(III) nitride. In the exemplary embodiment, ammonium iron(III) sulfate was mainly used.
cationic, anionic, and nonionic polymer materials may be used. Also, the dispersant may adjust the zeta potential of the abrasive. That is, a cationic dispersant may increase the zeta potential of the abrasive to a positive potential, and an anionic dispersant may decrease the zeta potential of the abrasive toward a negative potential. Also, a nonionic dispersant may maintain the zeta potential of the abrasive as it is. Therefore, the zeta potential of the abrasive may be maintained as it is or may be finely adjusted toward the positive potential or negative potential depending on the dispersant included in the slurry. The cationic polymer dispersant may include at least one selected from the group consisting of polylysine, polyethylenimine, benzethonium chloride, bronidox, cetrimonium bromide, cetrimonium chloride, dimethyldioctadecylammonium chloride, tetramethylammonium hydroxide, distearyl dimethyl ammonium chloride, polydimethylamine-co-epichlorohydrin, 1,2-dioleoyl-3-trimethylammonium propane, and poly allylamine. The dispersant may be included in an amount of approximately 0.01 wt % to approximately 5 wt % based on the total weight of the slurry. 0.01 wt% is approximately 100 ppm.
Park discloses [0041] The oxidizer oxidizes the surface of a polishing target, e.g., tungsten. That is, the oxidizer oxidizes the polishing target, i.e., a metallic material, to form a metal oxide layer which has a lower strength than the metal. For example, the oxidizer oxidizes tungsten to a tungsten oxide layer having a lower strength than the tungsten to facilitate the polishing of the tungsten. The oxidizer may include at least one selected from the group consisting of hydrogen peroxide (H.sub.2O.sub.2), carbamide peroxide, ammonium persulfate, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0251547 A1).
It is noted that Park does not expressly disclose the permanent positive charge of the colloidal silica is at least 10 mV. 
However, Park teaches the abrasive may include abrasive particles having a positive (+) zeta potential and the zeta potential of the abrasive may be maintained as it is or may be finely adjusted toward the positive potential making the charge zeta potential a result effective variable. 
Therefore, in absence of any unexpected results, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to adjust the charge of the colloidal silica to any value including at least 10 mV because Park discloses the abrasive may include abrasive particles having a positive (+) zeta potential and the zeta potential of the abrasive may be maintained as it is or may be finely adjusted toward the positive potential making the charge 
Regarding claims 7, 17-18, Park discloses [0017] Also, the slurry may further include a pH adjuster, wherein a pH value may be adjusted to a range of approximately 2 to approximately 4. Overlapping ranges are held obvious.
Regarding claims 13, 16 it is noted that Park is silent about a ɛ-poly- L-lysine species.
However, Park the genus of all polylysines which encompasses all polylysines including ɛ-poly- L-lysine. There is no evidence on record of unexpected results which would emanate from the use of the specific ɛ-poly- L-lysine species claimed by the applicant as opposed to all polylysines embraced by the genus disclosed in the reference of Park. The same type of resoning applies to the 1 to 1000 kDa of polymer.
Regarding claims 14-15, the range disclosed by Park in [0040] citing ( The dispersant may be included in an amount of approximately 0.01 wt % to approximately 5 wt % based on the total weight of the slurry. 0.01 wt% is approximately 100 ppm) overlaps applicant’s claimed range in claims 14-15. Overlapping ranges are held obvious.
Regarding claims 17-18, all the claims limitations have been addressed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713